Citation Nr: 0630766	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1976 to December 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  In June 2006, the 
veteran appeared at a hearing at the RO before the 
undersigned. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD due to service.  He 
contends that he was stabbed several times while on duty.  
Service medical records confirm that in February 1977, the 
veteran was treated for multiple stab wounds.  It was 
reported that he had been drinking with friends when he was 
attacked and stabbed.  He is service-connected for multiple 
stab wound scars on the left upper extremity and back, rated 
noncompensably disabling.  

Following service, the veteran had an involuntary admission 
at Western State Hospital, after becoming depressed from 
abuses of alcohol and Preludin, he tried to drive his car off 
the road at a high rate of speed.  For clinical purposes, it 
was noted that he had a heroin addiction in service.  The 
diagnoses included alcohol and amphetamine abuse.  In May 
1985, he was treated for a stab wound to the chest at a 
private medical facility following an altercation.  VA clinic 
records include assessments of PTSD and also an assessment 
ruling out PTSD.  An October 2003 entry notes that he has 
nightmares of the stabbing in service.  He also cited a 
stressor that his daughter was not "all there" after 
someone put ecstasy in her drink a few years earlier.  He and 
his ex-wife helped with his daughter's child because the 
daughter's boyfriend was in jail for killing the daughter's 
girlfriend and shooting at his daughter.  Further examination 
is warranted to clarify if the veteran has PTSD and, if so, 
if it is based upon his demonstrated service stabbing 
incident.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, at the June 2006 hearing, the veteran testified 
that he had been receiving treatment at the Washington, DC VA 
outpatient clinic every three months.  Accordingly, the Board 
finds that there may be outstanding relevant evidence, and as 
such, an additional attempt to assist the veteran in 
obtaining these medical records should be made.  See 
38 C.F.R. § 3.159(c)(2) (2005); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that all 
psychiatric treatment records from the 
Washington, DC VA outpatient clinic 
have been associated with the claims 
folder. 

2.	After completion of the foregoing, the 
veteran should be afforded a VA 
psychiatric examination to determine 
whether he has PTSD resulting from his 
in-service stabbing.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination; the examiner should 
indicate on the report that it has been 
reviewed.  All necessary special 
studies or tests, to include the Miller 
Forensic Assessment of Symptoms Test 
and other appropriate psychological 
testing and evaluation, should be 
accomplished.  The examiner should 
determine whether the veteran currently 
suffers from PTSD in accordance with 
DSM-IV.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
the in-service stabbing was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
stressor of being stabbed in service 
sufficient to produce PTSD.  The examiner 
should reconcile the findings with the 
service medical records, 1980 records 
from Western State Hospital, the 1985 
private medical report reflecting 
treatment for chest stab wounds and 
recent VA outpatient clinic reports.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


